Citation Nr: 1501349	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for idiopathic, non-ischemic cardiomyopathy, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa

The Veteran testified at a videoconference hearing before the undersigned in January 2014.  A transcript of the hearing is of record.  It was agreed at the hearing that the record would be held open for 60 days for the Veteran to submit additional evidence.  In January 2014, the Veteran submitted evidence along with a waiver of initial RO consideration of the evidence; the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of these claims should take into account the existence of this electronic record.

The issue of entitlement to an initial rating in excess of 10 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's cardiomyopathy is at least as likely as not a result of his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for cardiomyopathy are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted.  See, e.g., 38 C.F.R. § 20.1102 (2014) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).


II. Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for the secondary condition, it shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran maintains that his idiopathic, non-ischemic cardiomyopathy is associated with his service-connected diabetes and/or his service-connected coronary artery disease.  Based on the evidence of record, the Board finds that service connection for cardiomyopathy as secondary to the service-connected diabetes is warranted.  See 38 C.F.R. § 3.310(a).

During the development of the Veteran's claim, he was provided a VA heart examination in March 2011.  Following a review of the claims file and examination of the Veteran, the VA examiner reported the following diagnoses:  idiopathic dilated cardiomyopathy, non-ischemic; status-post automated implantable cardioverter-defibrillator (AICD) placement, secondary to cardiomyopathy; congestive heart failure, secondary to cardiomyopathy, and non-obstructive coronary artery disease.  No opinion was rendered regarding the etiology of the cardiomyopathy.  


The Veteran underwent a heart transplant in June 2011.  See, e.g., June 2011 University of Iowa Hospital Visit Summary (discussing the Veteran's heart transplant surgery); July 2011 University of Iowa Hospital Discharge Summary; August 2011 Letter from E.M., Licensed Independent Social Worker (LISW) with the Cardiomyopathy Treatment Program at the University of Iowa Hospital (noting that the Veteran underwent a heart transplant in June 2011 following the implantation of a Left Ventricular Assist Device (LVAD)).

A supplemental VA heart examination was performed in October 2012.  After review of the medical evidence, a VA physician opined that the Veteran's idiopathic non-ischemic cardiomyopathy, which led to his eventual heart transplant, was caused by congestive heart failure and left ventricular dysfunction.  As to the etiology of the cardiomyopathy, the examiner found that the service-connected coronary artery disease was "excluded by coronary catheterization as a cause of non-ischemic cardiomyopathy."  Accordingly, the examiner opined that the cardiomyopathy, and thus the eventual heart transplant surgery, was less likely than not proximately due to or the result of his service-connected coronary artery disease.  

In support of his claim, the Veteran submitted a January 2014 report from K.L.-M., M.D., Assistant Professor, Division of Cardiology and Palliative Medicine, Department of Internal Medicine, University of Iowa Hospital.  Based on a review of the relevant medical evidence of record, Dr. K.L.-M. stated that she agreed with the October 2012 VA examiner's conclusion that the service-connected coronary artery disease did not cause the Veteran's congestive heart failure.  However, she further opined that the Veteran's development of cardiomyopathy and congestive heart failure was, instead, due to his service-connected diabetes.  In support of this, Dr. K.L.-M. noted that "[d]iabetes is well known to be linked to congestive heart failure" by causing "microvascular disease leading to subclinical ischemic changes, in increasing the incidence of hypertension and atrial fibrillation, which [the Veteran] struggled with, and causing changes in the myocyte and the extracellular matrix of the myocardium, which contributes to the development of congestive heart failure."  See also Takayuki Miki, Satoshi Yuda, Hidemichi Kouzu & Tetsuji Miura, Diabetic Cardiomyopathy: Pathophysiology and Clinical Features, 18 HEART FAILURE REVIEW 149 (2013) (discussing the relationship between diabetes and cardiomyopathy).  Dr. K.L.-M. further noted that the June 2011 Surgical Pathology Consultation Report found "evidence of fibrosis and myocyte hypertrophy, which is consistent with diabetic cardiomyopathy."  Therefore, based on a review of the medical evidence of record, as well as current medical scholarship and her own medical knowledge, Dr. K.L.-M. concluded that the Veteran's service-connected diabetes caused his cardiomyopathy.

The Board finds that Dr. K.L.-M.'s January 2012 opinion provides a reasoned medical conclusion based on review of the pertinent records and relevant medical history, and constitutes highly probative evidence that the Veteran's cardiomyopathy is related to his service-connected diabetes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, there is no medical opinion to the contrary.  

Accordingly, because there is no competent and credible evidence of record contradicting the foregoing, the evidence for and against the claim is at least in relative equipoise, and service connection for idiopathic non-ischemic cardiomyopathy is granted as secondary to his service-connected diabetes.  38 C.F.R. § 3.310; Wallin, 11 Vet. App. at 512; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for cardiomyopathy, as secondary to service-connected diabetes, is granted.



REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to an initial rating in excess of 10 percent for the coronary artery disease.  

In this regard, the Veteran was last provided a VA examination addressing the severity of his coronary artery disease in March 2011.  Since that time, he has, as previously discussed, undergone a heart transplant.  Accordingly, given the likelihood that his disability picture has changed as a result of this procedure, and considering that his last examination occurred nearly four years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's coronary artery disease.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, therefore, that a reexamination of the disability is necessary to ascertain the current severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

In addition, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he is currently undergoing private cardiac treatment.  Any VA treatment records dated since December 2012 should also be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim of entitlement to an initial rating in excess of 10 percent for coronary artery disease.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain the Veteran's complete VA treatment records from the Central Iowa VA Healthcare System, dated since December 2012.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity of his coronary artery disease.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any diagnostic testing or evaluation deemed necessary.

The examiner must identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7005 (2014).  The examiner should provide, to the greatest extent possible, comprehensive information that addresses all components of the applicable rating criteria - to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; any evidence of cardiac hypertrophy or dilation on electrocardiogram; and any associated symptoms including dyspnea, fatigue, angina, dizziness, or syncope, and its frequency.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose. 

The examination report must include a complete rationale for all opinions and conclusions reached.  

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.


5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


